Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Roger C. Knapp (Reg. No. 46,836) on March 4, 2021.
3.	The application has been amended as follows:
	Replace the term “second barrier layer” with – barrier layer – in claim 1 (lines 10-14); claim 2 (line 2); claim 5 (lines 3-4); claim 8 (lines 10-120; claim 14 (line 3); claim 15 (line 2); claim 16 (lines 17-20 and 23); claim 20 (line 6); claim 21 (lines 1-2) and claim 22 (lines 1-2).

Allowable Subject Matter
4.	Claims 1-11 and 13-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0222014. The improvement completely separated the metal conductive filling material from the source/drain region.
	In re claim 8, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0222014. The improvement comprises that the barrier layer completely covers the silicide region.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0222014. The improvement comprises forming a first opening through the one or more dielectric layers, the first
opening exposing a sidewall of the first gate spacer, and a sidewall of the second gate
spacer (see Fig. 16A, wherein the spacer 124B was not exposed).
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 5, 2021



/HSIEN MING LEE/